DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 1/3/2022 is acknowledged.
Claims 21 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.

Specification
The disclosure is objected to because of the following informalities: Paragraph 127 refers to 35 U.S.C. §112, ¶6, while it should refer to 35 U.S.C. §112(f) in this application filed under AIA  status.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  Analytes is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim requires at least one assay to be performed on the sample, however there is no positive recitation that at least one of the one or more assay order states must indicate that an assay should be performed. If all of the assay order states indicate that a test should not be performed, it is unclear how the required test could be performed.  Claims 2-20 are also rejected by virtue of their dependency on claim 1.
Regarding claims 2 and 3, in paragraph 80, the Specification states that the unaltered state can be a blank area. In paragraph 85, the blank areas are the altered states. In paragraph 81, the altered state can be a label. In paragraph 84 the unaltered state is a label.  Given that the absence or presence of either a blank area or a label can be either an altered or unaltered state and the receptacle is received with these states in place, it is unclear how one could determine if the areas are in an altered or unaltered state.  In order to further prosecution, the examiner is interpreting that the presence of a label meets the limitation of either an altered or unaltered state, given that the instant Specification sets forth the presence satisfying either state.
Regarding claim 10, it is unclear how receiving a form containing patient-identifying indicia furthers a method of processing a sample when the patient-identifying indicia is already on the receptacle being used to process the sample.  Claims 11-16 are also rejected by virtue of their dependency on claim 10.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KONINKL PHILIPS ELECTRONICS NV [NL] (EP 2230520 A1), from here on Koninkl Philips.
	Regarding claim 1, Koninkl Philips teaches a cartridge including two different slots (Fig. 9 No. 16a & 16b, Par. 49) A method of processing a sample in a receptacle having one or more assay order states, where "the sample is placed into the cartridge" (Fig. 7 No. S72) the method comprising the steps of: receiving the receptacle containing the sample, the different slots occupy different known areas on the cartridge with different shapes to indicate the associated tests (Fig. 9 No. 16a & 16b, Par. 49) the receptacle comprising: a plurality of discrete areas, each having a known association with a different assay, a plurality of assay-identifying indicia, each indicating the respective assay associated with a respective area of the plurality of discrete areas, and sample information elements with source information (Par. 11 & 16) and patient-identifying indicia; the different shapes to determine whether or not a particular assay should be performed on a sample (Fig. 9 No. 16a & 16b, Par. 49) automatically determining assay order states of the plurality of discrete areas; and a test is performed (Fig. 7 S76, Par. 47) and performing at least one assay on the sample, using one or more automatic sample processing instruments, based on the determined assay order states of the plurality of discrete areas.
claims 2 and 3, Koninkl Philips teaches the method as discussed above with respect to claim 1, where the presence of a cartridge information element identifies a test type (Par. 15) and may use color labels to identify the test type to be performed (Fig. 2, Par. 28) wherein the performing step comprises performing the assay associated with each area of the plurality of discrete areas having an assay order state.
Regarding claim 4, Koninkl Philips teaches the method as discussed above with respect to claim 1, with “a scanner or reading unit” used to “derive the information stored in a respective storing device or bar code.” (Par. 28) wherein the determining step comprises using a reader of the one or more automatic sample processing instruments.
	Regarding claims 6 and 7, Koninkl Philips teaches the method as discussed above with respect to claim 1, where "it is possible to have a cartridge information element and/or a sample information element, which are both machine-readable. This could be realized in form of a barcode" (Fig. 1 No. 3, Par. 20) wherein the determining step comprises determining whether machine-readable indicia comprised of a barcode are present within the plurality of discrete areas.
	Regarding claim 9, Koninkl Philips teaches the method as discussed above with respect to claim 1, where the different shapes of the slots are physical deformations used for identification (Fig. 9 No. 16a & 16b, Par. 49) wherein the determining step comprises determining whether the plurality of discrete areas include physical deformations.
Regarding claim 17, Koninkl Philips teaches the method as discussed above with respect to claim 1, where the shape of the slot can determine the sample taker for different types of analytes. (Par. 27) wherein each assay having a known association with a respective area of the plurality of discrete areas determines the presence or absence of a different analyte or different anlaytes in the sample.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 10-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninkl Philips in view of Silbert et al. (US 20130065797 A1), from here on Silbert.
Regarding claim 5, Koninkl Philips teaches the method as discussed above with respect to claim 1, but does not appear to explicitly disclose wherein the determining step comprises using a hand-held reader operatively coupled to the one or more automatic sample processing instruments.
However, Silbert teaches using "handheld barcode readers" with sample processing instruments (Par. 66).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips to use a hand-held reader coupled to an automatic sample processing instruments during the determining step based on the teaching of Silbert "for the convenience of the operator and sample processing efficiency" (Par. 66).
Regarding claims 10-16 and 18, Koninkl Philips teaches the method as discussed above with respect to claim 1, but does not appear to explicitly disclose further comprising the step of receiving a form comprising patient-identifying indicia having a known association with the patient-identifying indicia of the receptacle; wherein the patient-identifying indicia of the form comprise a first barcode, and wherein the patient-identifying indicia of the receptacle comprise a second barcode; wherein the first barcode and the second barcode are identical; further comprising the step of entering information on the form into a laboratory information system; wherein the entering step is automatic; wherein the entering step occurs concurrently with or after the performing step; and further comprising the step of associating results of the at least one assay performed on the sample with the information entered into the laboratory information system based on the patient-identifying indicia of the receptacle. 
However, Silbert teaches "When the sample assay instrument encounters a reaction vessel with patient identification that has the association, the instrument then queries/reports patient data against the claims 10 and 13, where LIS is Laboratory Information System and the sample container is a form comprising patient-identifying indicia.  Silbert further teaches "One exemplary method of tracking this information provided herein is to utilize matching barcodes on both the sample container (102, 210, 211) and the reaction vessel (101)." (Par. 94), claims 11-12, and 18.  Silbert further teaches automatically reporting to the LIS (Par. 93), claim 14.  Silbert further teaches "The automated assay instrument can then directly query the LIS or report to the LIS against the sample container (102, 210, 211) barcode (i.e., patient ID)." (Par. 98), claim 15, where data can only be entered into the LIS when or after it is collected.  Silbert further teaches "The laboratory workflow required to process LBC samples requires that both the LBC sample container (102, 210, 211) and the reaction vessel (101) have the same barcode containing patient identification. This enables sample assay instruments such as instruments capable of performing hybridization assays, amplification assays, sequencing assays, and/or immunoassays to communicate with the laboratory's LIS." (Par. 95), claim 16.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips to use typical laboratory practices based on the teaching of Silbert because "This process maintains sample-to-result positive identification tracking. Utilizing this tracking process provides an advantage over existing sample processing instruments in that matching the tube barcodes and always passing the reaction vessel (101) directly to the sample assay instrument eliminates the need for an LIS interface. Moreover, this process greatly simplifies the necessary instrument software and tracking process since the downstream assay instrument is generally connected to an LIS." (Par. 94)
Regarding claim 19, Silbert teaches "a barcode reader is often able to locate the positioning of the barcode on the sample container or reaction vessel by, for example, identifying the location of one or more edges of a label positioned on the container or vessel and deducing the location of the barcode on the label between the identified edges, or positioned a certain distance from a particular edge." This is used to track specimens within an instrument. (Par. 76) wherein the determining step comprises using the patient-identifying indicator as a reference point for locating the plurality of discrete areas of the receptacle.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninkl Philips in view of Cobb (US 20120200396 A1).
Regarding claim 8, Koninkl Philips teaches the method as discussed above with respect to claim 6, but does not appear to explicitly disclose wherein the machine-readable indicia comprise a writing instrument mark.
However, Cobb teaches machine readable labels with written patient details.  The information is also transferred to the label that stays with the sample.  The label that is retained as a part of the patient record is separated from the sample before processing (Fig. 4, Par. 51-52).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips to make writing instrument marks on machine-readable indicia based on the teaching of Cobb as "the [patient information label] may then be retained in the patient's record as a hard copy of the test." (Par. 51).
Regarding claim 20, Koninkl Philips teaches the method as discussed above with respect to claim 1, but does not appear to explicitly disclose wherein the patient-identifying indicator of the receptacle comprises a unique serial number.
However, Cobb teaches using a unique identifier for each patient. (Par. 62).  Cobb further teaches the identifier as a numerical identifier (Fig. 3, Par. 28). As shown in Figure 3, this identifier has the form of a serial number.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips to have unique identifiers for each patient based on the teaching of Cobb to insure patient data is not mismatched.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796    

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796